                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7     UNITED STATES OF AMERICA,                            Case No. 2:18-CR-112 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10      WILLIAM WALLER, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendant William Waller’s (“defendant”) motion for
               14     acquittal. (ECF No. 113). The United States of America (“the government”) filed a response (ECF
               15     No. 117), to which defendant replied (ECF No. 119).
               16     I.     Facts
               17            Defendant was charged by way of a criminal indictment filed on April 17, 2018. (ECF No.
               18     1). The five-count indictment charged defendant with the following tax crimes: evasion of
               19     payment (count one), attempting to interfere with administration of internal revenue laws (count
               20     two), willful failure to file a return (counts three and four), and false statements on a loan
               21     application (count five). Id.
               22            The parties proceeded to trial on March 11, 2019. (ECF No. 91). Following the close of
               23     the government’s case, defendant made an oral motion for acquittal on the basis of improper venue.
               24     (ECF No. 119 at 2). At this time, defendant also made an oral motion for acquittal. Id. The court
               25     denied the motion for acquittal and declined to entertain defendant’s argument regarding venue,
               26     noting that any motion regarding venue was untimely.
               27            At the close of evidence for both sides, the parties were given the opportunity to make
               28     objections to the jury instructions and propose additional instructions. (ECF No. 100). Defendant

James C. Mahan
U.S. District Judge
                1     neither submitted nor requested a jury instruction regarding proper venue at that time.
                2     Accordingly, the court did not submit to the jury the issue of venue.
                3            On March 18, 2019, the jury reached its verdict, finding defendant guilty on counts one,
                4     three, and four. (ECF No. 102). The jury failed to reach a verdict on counts two and five. Id. On
                5     April 1, 2019, defendant filed the instant motion for acquittal pursuant to Federal Rule of Criminal
                6     Procedure 29. (ECF No. 113).
                7     II.    Legal Standard
                8            A defendant may move for a judgment of acquittal, or renew such a motion, within fourteen
                9     days after a guilty verdict. Fed. R. Crim. P. 29(c). Such a motion is reviewed for sufficiency of
              10      the evidence. United States v. Stoddard, 150 F.3d 1140, 1144 (9th Cir. 1988).
              11             “The standard of review for determining the sufficiency of the evidence is whether, after
              12      viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could
              13      have found the essential elements of the crime beyond a reasonable doubt.” United States v.
              14      Inzunza, 638 F.3d 1006, 1013 (9th Cir. 2009) (emphasis in original) (internal quotation marks
              15      omitted) (citing Jackson v. Virginia, 443 U.S. 307, 318 (1979) (explaining that “the critical
              16      inquiry” is “whether the record evidence could reasonably support a finding of guilt beyond a
              17      reasonable doubt”)).
              18             “[The] district court must bear in mind that it is the exclusive function of the jury to
              19      determine the credibility of witnesses, resolve evidentiary conflicts, and draw reasonable
              20      inferences from proven facts.” United States v. Alarcon-Simi, 300 F.3d 1172, 1176 (9th Cir. 2002).
              21      “Circumstantial evidence and inferences drawn from it may be sufficient to sustain a conviction.”
              22      United States v. Reyes-Alvarado, 963 F.2d 1184, 1188 (9th Cir. 1992).
              23      III.   Discussion
              24             Defendant’s motion raises two distinct arguments in favor of acquittal. First, defendant
              25      argues that venue in this district was improper as to counts three and four. (ECF No. 113 at 2).
              26      Second, defendant argues that the evidence presented at trial was insufficient to support his
              27      conviction on count one. Id. at 5–14. The court will address each of these arguments in turn.
              28      ...

James C. Mahan
U.S. District Judge                                                   -2-
                1            a. Venue
                2            As a preliminary matter, the court acknowledges that venue is typically “a question of fact
                3     that the government must prove by a preponderance of the evidence.” United States v. Lukashov,
                4     694 F.3d 1107, 1120 (9th Cir. 2012). However, the court will instruct the jury on venue only when
                5     such an instruction is properly requested. See id. As will be discussed infra, the court finds that
                6     defendant waived any objection to venue in this case.
                7                              i. Venue is proper at the defendant’s place of residence
                8            Defendant argues that venue in this district was improper because the IRS Restructuring
                9     and Reform Act of 1998 (the “Reform Act”) abolished the internal revenue districts where
              10      defendant would have otherwise been required to file his tax return pursuant to 26 U.S.C. § 6091.
              11      (ECF No. 113). Defendant argues that, absent an applicable internal revenue district, defendant
              12      would have been required to file his tax return with the appropriate IRS service center, which
              13      defendant avers is located in either Fresno or San Francisco, California.1 (ECF No. 113 at 4). See
              14      26 U.S.C. § 6091(b)(1)(A)(ii). Accordingly, defendant reasons, because there is neither an internal
              15      revenue district nor an IRS service center located in Nevada, venue in this district was improper.
              16      (ECF No. 113 at 4).
              17             The Ninth Circuit has held that venue for failure to file a tax return is proper at “the
              18      defendant’s place of residence.” Hicks, 947 F.2d at 1361. See also Clinton, 574 F.2d at 465.
              19      It is uncontroverted that defendant has lived in Las Vegas since 1995, and the crimes for which
              20      defendant was convicted spanned the years 2004 to 2012. Accordingly, venue in the District of
              21      Nevada was proper.
              22             Moreover, defendant has failed to cite a single case from any circuit or district court holding
              23      that the Reform Act altered the prevailing standard for determining proper venue in “failure to
              24      file” cases as set forth by Hicks. The court therefore declines the opportunity to contradict the
              25      Ninth Circuit’s authoritative case law on the matter. Accordingly, defendant is not entitled to relief
              26      based on this argument.
              27
              28
                             1
                                 It is undisputed that there are no IRS service centers in Nevada.
James C. Mahan
U.S. District Judge                                                    -3-
                1                            ii. Defendant waived his objection to venue
                2            Next, even if defendant could demonstrate that venue in this district was improper, the
                3     court finds that he waived his objection by failing to make a motion, or otherwise raise the issue,
                4     prior to the close of the government’s case in chief. Hanson v. United States, 285 F.2d 27, 28 (9th
                5     Cir. 1960) (“The general rule has long been that an objection as to venue must be raised before the
                6     government has completed its case.”).
                7            Federal Rule of Criminal Procedure 12(b)(3) requires that motions alleging improper venue
                8     must be raised prior to trial if the basis for the objection is then reasonably available. See Fed. R.
                9     Civ. P. 12(b)(3). The Ninth Circuit grants defendants a broader opportunity to challenge venue,
              10      as it has held that where a “defect in venue is clear on the face of the indictment, a defendant’s
              11      objection must be raised before the government has completed its case.” United States v. Ruelas-
              12      Arreguin, 219 F.3d 1056, 1060 (9th Cir. 2000) (citing Hanson v. United States, 285 F.2d 27, 28
              13      (9th Cir. 1960)). The court finds defendant has failed to satisfy either rule.
              14             Indeed, under counts three and four of the indictment, the government specifically alleges
              15      that defendant “did willfully fail . . . in the District of Nevada and elsewhere, to make an income
              16      tax return.” (ECF No. 1 at 5–6). However, as the court has already discussed, defendant argues
              17      that venue in Nevada for the crime of willful failure to file pursuant to 26 U.S.C. § 7203 is a legal
              18      impossibility under any circumstances.
              19             Therefore, based on his own interpretation of the law (which the court rejects), any
              20      allegation of venue in Nevada on the face of the complaint should have placed defendant on notice
              21      of his basis to object to venue from the outset of this case. Accordingly, because defendant waited
              22      until after the government closed its case to raise his objection, that objection is waived and
              23      defendant is not entitled to relief on those grounds.
              24      ...
              25      ...
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                   -4-
                1            b. Sufficiency of the evidence
                2            Finally, defendant asserts that he is entitled to acquittal because the evidence presented by
                3     the government is insufficient to support a conviction for the crime of tax evasion under 26 U.S.C.
                4     § 7201.2
                5            To secure a conviction under 26 U.S.C. § 7201, the government must prove beyond a
                6     reasonable doubt the following elements: (1) “defendant owed federal income tax for the calendar
                7     years 2004 through 2009”; (2) “defendant knew that federal income tax was owed”; (3) “defendant
                8     made an affirmative attempt to evade or defeat such tax;” and (4) “in attempting to evade or defeat
                9     such tax, the defendant acted willfully.” (ECF No. 106 at 20) (jury instructions). See United States
              10      v. Kayser, 488 F.3d 1070, 1073 (9th Cir. 2007) (citing United States v. Marabelles, 724 F.2d 1374,
              11      1378-79 (9th Cir. 1984). See also Ninth Cir. Manual of Model Jury Instr., Criminal 9.37 (2010).
              12             Defendant challenges the sufficiency of the government’s evidence regarding the
              13      “knowledge” element on two grounds. (ECF No. 113). First, defendant boldly asserts that it is
              14      “clear” that he never received the November 2013 notice of deficiency that the IRS mailed to him.
              15      Id. Therefore, according to defendant, the government cannot have established that defendant
              16      knew that he owed taxes for the relevant years. Id. Second, defendant argues that he has been
              17      unlawfully punished for his having exercised his statutory right to a collection due process hearing
              18      before the tax court. Id. The court will address defendant’s arguments in turn.
              19             First, defendant makes much ado about the November 2013 notice of deficiency, which he
              20      argues the government failed to prove he actually received. Id. Without such a showing, defendant
              21      argues, the government could not have proven the essential element that defendant knew he owed
              22      federal income taxes. Id.
              23             However, defendant fails to cite any authority demonstrating that a valid notice of
              24      deficiency (that is actually received by the defendant) is the only means by which the government
              25      could have proven that defendant had knowledge that he owed taxes in the years 2004 through
              26
              27             2
                               While defendant styles his argument as one rooted in the “sufficiency of the evidence”
                      presented to the jury, defendant appears to rely on provisions of the tax code and case law to
              28      demonstrate that the government could not prove the “knowledge” element as a matter of law. See
                      generally (ECF No. 113).
James C. Mahan
U.S. District Judge                                                  -5-
                1     2009. Instead, defendant cites three Ninth Circuit cases discussing the legal consequences of an
                2     invalid notice of deficiency, none of which relates to a criminal prosecution, much less the
                3     sufficiency of the evidence thereto. Id. at 8. See Clodfelter v. C.I.R., 527 F.2d 754, 756 (9th
                4     Cir.1975); Mulvania v. C.I.R., 769 F.2d 1376 (9th Cir. 1985); Roszkos v. C.I.R., 850 F.2d 514, 517
                5     (9th Cir. 1988).
                6            Therefore, because defendant’s argument regarding the purportedly unreceived November
                7     2013 notice of deficiency is without merit, and because defendant does not challenge the
                8     sufficiency of the other evidence presented by the government that defendant knew he owed taxes
                9     from 2004 through 2009, defendant is not entitled to relief based on this argument.
              10             Next, although his second argument is not a beacon of clarity, defendant appears to assert
              11      that he could not have “known” that he owed taxes until after the conclusion of his collection due
              12      process hearing, which he initiated in 2015. (ECF No. 113). Again, defendant has not cited any
              13      authority demonstrating that the initiation of a collection due process hearing is per se evidence
              14      that an individual does not know that he or she owes some amount in taxes. See id.
              15             Indeed, defendant described his efforts to defeat his tax delinquency via the collection due
              16      process hearing at trial. See, e.g., (ECF No. 110 at 64–68). Nevertheless, after receiving the
              17      benefit of defendant’s own testimony and assessing his credibility based thereon, the jury found
              18      that defendant did have the requisite knowledge that he owed taxes from 2004 through 2009, as
              19      evidenced by its final verdict. (ECF No. 104) (jury verdict). Accordingly, because defendant
              20      cannot demonstrate, as a matter of law, that his decision to pursue procedural remedies negates the
              21      element of “knowledge” in this case, the court sees no reason to disturb the jury’s verdict on the
              22      matter. See Alacron-Simi, 300 F.2d at 1176 (“[I]t is the exclusive function of the jury to determine
              23      the credibility of witnesses, resolve evidentiary conflicts, and draw reasonable inferences. . .”).
              24      Defendant’s motion is denied.
              25      ...
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                  -6-
                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
                4     acquittal (ECF No. 113) be, and the same hereby is, DENIED.
                5            IT IS SO ORDERED.
                6            DATED May 10, 2019.
                7                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -7-
